DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
Response to Amendment
In the amendment dated 12/28/2020, the following has occurred: Claims 1, 4-7, 10, 13, and 15 have been amended.
Claims 1-17 are pending.  This communication is a Non-Final Rejection in response to the "Amendment" and "Remarks" filed on 12/28/2020.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/21/21 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al., US 20130162216 (hereinafter, Zhamu), in view of Lee et al., US 20160268627 (hereinafter, Lee).

    PNG
    media_image1.png
    433
    833
    media_image1.png
    Greyscale

	Zhamu discloses a capacitor-assisted, solid-state lithium-ion battery comprising:
a capacitor electrode (Fig. 3A); 
a battery anode electrode (Fig. 3A);
a battery cathode electrode (see “lithium ions… batteries… capacitors… super capacitors…”, Abstract);
a plurality of layers of electrolyte solid/particles (see “electrolyte… solid electrolyte may be used…” [0066] - electrolyte particles joined to form a solid electrolyte – Zhamu discloses the electrolyte can be solid electrolyte but does not disclose specifically at least three solid electrolyte); and
four like-shaped current, mutually parallel collector foils with two outer-positioned current collectors and two inner-positioned current collector foils and located outside two inner-positioned (see “… anode current collector… copper foil… aluminum foil…”, [0038, 0145], Fig. 3), each of the current collector foils having two opposing surfaces (see Fig. 3), 
wherein the two inner-positioned current collector foils each carries a first layer of particles of electrode material (graphene and/or lithium material) bonded to each of the opposing surface, and the outer-positioned current collector foils each carries a second layer of particles of electrode material (graphene and/or lithium material) bonded to at least their inward-facing surfaces (Fig. 3, [0038, 0145]), 
wherein each layer of particles of an electrode material faces a layer of electrode material in a paired arrangement in the capacitor-assisted, solid-state lithium-ion battery in its assembled state (See Fig. 3);
wherein each of the first and second layers of particles of electrode materials (see Fig. 3) is abuts/adjacent a coextensive surface area of one of the layers of electrolyte particles (see Fig. 3), 
wherein a first pair of the current collector foils is electrically connected to serve as the battery cathode during discharge of the capacitor-assisted, solid-state lithium-ion battery (see “units cells connected… constitutes a SMC…” [0061, 0078], Fig. 3 – note that the limitation “…serve as the battery cathode…” is interpreted as a manner of using the current collector for a capacitor-assisted, solid-state lithium ion battery.  It is noted that the body of claim does not disclose a structure of a solid-state electrolyte and/or a lithium-ion active material but it is only being referred to as a manner of using the current collector), and a second pair of the current collector foils is electrically connected to serve as the battery anode electrode during discharge of the capacitor-assisted, lithium-ion battery (See Fig. 3 – Fig. 3 shows multiple pair of current collector foils) serving as electrode for the SMC); and
wherein at least the capacitor-assisted, lithium-ion battery comprising at least one electrode layer of capacitor anode material particles or one electrode layer of capacitor cathode material particles (graphene and/or lithium material) thereby forming the capacitor electrode (see Fig. 3 – Fig 3 shows multiple electrode that reads on the capacitor electrode, which is a current collector foil with dielectric material such as graphene, and battery electrode, which is a current collector foil with active material such as graphene and/or lithium).
Regarding the limitation “at least three layers of solid electrolyte particles…”, Zhamu discloses that the electrolyte can be solid electrolyte depending on it can exhibit a high diffusion rate in a particular application [0066].
Even though Zhamu does not explicitly mention three solid electrolyte layers, it would have been obvious to a person skilled in the art before the effective filing date of the instant application as to incorporate as many solid electrolyte as needed instead of liquid electrolyte depending on the solid electrolyte can exhibit a high diffusion rate in a particular application [0066].
Regarding the limitation “mixed with solid electrolyte particles, Zhamu discloses the cathode and anode current collector can comprise of nano-structured carbon material including activated carbon and graphene sheets, but Zhamu does not disclose the active material is mixed with solid electrolyte materials.
	In the same field of endeavor, Lee also discloses a lithium ion battery having solid electrolyte (Title, Abstract) similar to that of Zhamu.  Lee further discloses that the electrode active material can be combined with solid electrolyte particles [0035, 0040, 0046, 0047] as to form the electrode, which can improve the ion conductivity and characteristics of the battery while reducing internal resistance [0040].
	It would have been obvious to a person skilled in the art before the effective filing date of the application to incorporate solid electrolyte particles with the active material as taught by Lee to the battery of Zhamu as to form the electrode, which can improve the ion conductivity and characteristics of the battery while reducing internal resistance [0040].
Claims 2-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu in view of Lee, as applied to claim 1 above, and further in view of Duong et al., US 20180241079 (hereinafter, Duong).

	Zhamu discloses that the electrode material can be an activated carbon, but does not disclose a mixture of capacitor material with lithium ion battery electrode material.
	In the same field of endeavor, Duong also teaches a lithium ion battery having a cathode comprising of lithium metal oxide and anode comprising of lithium titanate or carbon [0003, 0061, 0087] similar to that of Zhamu.  Duong further discloses that that the electrode can be a combination of several active material including battery materials and high power materials such as capacitor materials as to provide the electrode with sufficient energy material and provide better power and energy [0060, 0066, 0067].
	It would have been obvious to a person skilled in the art before the effective filing date of the application to incorporate the composition of Duong to the electrode of Zhamu as to provide the electrode with sufficient energy material and provide better power and energy [0060, 0066, 0067].
As to Claims 4-13 and 15:
	Zhamu in view of Duong discloses the cathode and anode current collector can have combination of several active material including lithium ion battery active material and capacitor active material.  
Regarding claims 6-7, Zhamu discloses the electrolyte layers/particles are positioned in between the electrode as shown in Figure 3; thus, they are bond/attached to the active material which are bonded to the inner-positioned current collector foils.  
Regarding Claim 10, Zhamu discloses that the electrode composite can composed of soft carbon and polymeric binder such as PTFE and a lithium based electrolyte such as LiPF6.
However, Zhamu does not disclose the active material including the polymeric binder is mixed with solid electrolyte materials.

	It would have been obvious to a person skilled in the art before the effective filing date of the application to incorporate solid electrolyte particles with the active material including the polymeric binder as taught by Lee to the battery of Zhamu as to form the electrode, which can improve the ion conductivity and characteristics of the battery while reducing internal resistance [0040].
As to Claims 14, 16, and 17:
	Zhamu does not disclose the electrolyte comprise of polyethylene oxide/LiClO4 and 75 to 25 of Li2S to P2S5.
	Lee further discloses that solid electrolyte layer can be PEO combined with LiClO4 [0041] or it can be a combination of 75:25 of Li2S to P2S5 [0050] as to form the polymer and solid electrolyte, respectively.
	 It would have been obvious to a person skilled in the art before the effective filing date of the application to incorporate electrolyte as taught by Lee to the battery of Zhamu as to form the electrode, which can improve the ion conductivity and characteristics of the battery while reducing internal resistance [0040].

Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive.
Applicant’s main contention is that Zhamu does not explicitly or implicitly disclose:
 A capacitor-assisted, solid-state lithium-ion battery with an internal capacitor electrode (Page 12 of Remarks);
At least three layers of solid electrolyte particles (Page 12-13 of Remarks);
Each layer of current-collector-mounted electrode material abutting a coextensive surface area of one of the layers of solid electrolyte particles (Page 13 of Remarks); and
The capacitor electrode formed, in whole or in part, from a layer of current-collector-mounted capacitor anode/cathode particles mixed with solid electrolyte particles (Page 13 of Remarks).
Regarding the first point, it is noted that applicant does not specially pointed out why the internal capacitor of the claimed battery is different from the capacitor/electrode of Zhamu.  Instead, the applicant appears to say that Zhamu does not mention an internal capacitor so it must not disclose an internal capacitor.  However, while Zhamu may not disclose an internal capacitor, the Office points out that Zhamu in view of Duong and Lee do disclose electrode with the same claimed capacitor material (activated/conductive carbon) and the material can be mixed with electrolyte particles.  Thus, the combination of prior arts disclose the same structures and limitations as that of the claimed invention which includes an internal capacitor even though it does not use the term “internal capacitor”.
Regarding the second point, Zhamu as the applicant agreed does discloses a solid electrolyte but does not specifically disclose at least three layers of solid electrolytes.  However, any liquid electrolyte of Zhamu can be replaced with a solid electrolyte as needed depending on whether the solid electrolyte can high diffusion rate in a particular application [0066].  Thus for the reasons above, it would have been 
Regarding the third point, again, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  As shown in Figure 3, the layer of solid electrolyte is abutting/adjacent to the electrode material on the current collector.  Thus, it is unclear what the Office is missing from the applicant’s argument.
Regarding the terms “particles” in “solid electrolyte particles” and “layers of particles”, it is noted that the layers, sheets and structure electrolyte are made of particles combined together to make up the structure, layer, and sheet.
Regarding the fourth point, the Office points out that Zhamu in view of Duong and Lee do disclose electrode with the same claimed capacitor material (activated/conductive carbon) and the material can be mixed with electrolyte particles.  Thus, the combination of prior arts disclose the same structures and limitations as that of the claimed invention which includes an internal capacitor or capacitor electrode even though it does not use the term “internal capacitor”/”capacitor electrode”.
For the reasons above, applicant’s arguments have been fully considered but they are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723